
	
		II
		112th CONGRESS
		2d Session
		S. 2054
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2012
			Mr. Begich (for himself,
			 Mr. Thune, Mr.
			 Tester, Mr. Blunt,
			 Mrs. McCaskill, Mr. Grassley, Mr.
			 Hoeven, Mr. Brown of
			 Massachusetts, Mr. Baucus,
			 Mr. Enzi, Mr.
			 Johanns, Mr. Casey,
			 Mr. McCain, Mr.
			 DeMint, Mr. Roberts,
			 Mr. Johnson of Wisconsin,
			 Mr. Burr, Mr.
			 Risch, Mr. Toomey,
			 Mr. Paul, Mr.
			 Coburn, and Mrs. Shaheen)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To suspend the current compensation packages for the
		  senior executives at Fannie Mae and Freddie Mac, and to establish compensation
		  for all employees of such entities in accordance with rates of pay for other
		  Federal financial regulatory agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Outrageous Pay at Fannie and
			 Freddie Act  or the STOP Act.
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)DirectorThe
			 terms FHFA and Director mean the Federal Housing
			 Finance Agency and the Director thereof, respectively.
			(2)EmployeeThe
			 term employee means an employee of an enterprise, except that such
			 term does not include any employee who would be defined as a prevailing rate
			 employee (as defined in section 5342(2) of title 5, United States Code) if such
			 employee were employed by an agency (as defined in paragraph (1) of such
			 section).
			(3)EnterpriseThe term enterprise
			 means—
				(A)the Federal
			 National Mortgage Association and any affiliate thereof; and
				(B)the Federal Home
			 Loan Mortgage Corporation and any affiliate thereof.
				(4)Executive
			 officerThe term
			 executive officer has the same meaning as is given such term in
			 section 1303(12) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4502(12)).
			3.Reasonable pay for
			 executive officers and employees
			(a)Suspension of
			 Executive Compensation Packages; adoption of reasonable pay scaleThe Director shall—
				(1)suspend the compensation packages approved
			 for 2011 for the executive officers of each enterprise; and
				(2)establish, in consultation with the
			 Secretary of the Treasury, a compensation system for the executive officers and
			 all other employees of each enterprise in accordance with the schedules of
			 compensation and benefits established and adjusted pursuant to section 1206 of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 1833b).
				(b)Cap on
			 payNotwithstanding any other
			 provision of law, the maximum rate of compensation and benefits that an
			 executive officer or employee of an enterprise may receive is the rate of
			 compensation and benefits of the highest compensated executive or employee of
			 an agency enumerated in section 1206 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833b).
			(c)Clawback of
			 unpaid Compensation for executive officers
				(1)In
			 GeneralEach executive officer performing services for an
			 enterprise on the date of enactment of this Act whose compensation package is
			 suspended under subsection (a) shall return to the Secretary of the Treasury
			 any compensation earned in 2011 or any calendar year thereafter, but not yet
			 disbursed as of the date of enactment of this Act, that was in excess of the
			 rate of compensation and benefits of the highest compensated executive or
			 employee of an agency enumerated in section 1206 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833b).
				(2)Use to reduce
			 national debtThe Secretary of the Treasury shall transfer
			 amounts referred to in paragraph (1) that are returned to the Secretary to the
			 special account established by section 3113(d) of title 31, United States Code
			 (relating to reducing the public debt).
				4.Fannie and
			 Freddie employees not Federal employeesAny executive officer or employee whose
			 compensation is affected by any provision of this Act shall not be considered a
			 Federal employee.
		5.Review of
			 highest compensated executive or employee by CongressThe Director shall annually submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives, and shall make
			 publicly available, the rate of compensation and benefits of all executives and
			 employees of the enterprises, without disclosing the names or other personal
			 information about such executives or employees.
		
